DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 12, 14-15, 20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the instances" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the instances" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the instances" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "an entity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. (There is a lack of clarity with the “one or more entities” in line 9 of claim 1.)
Claim 7 recites the limitation "the entity" in line 2 and twice in line 3.  There is insufficient antecedent basis for this limitation in the claim. (There is a lack of clarity with the “one or more entities” in line 9 of claim 1.)
Claim 15 recites the limitation "an entity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (There is a lack of clarity with the “one or more entities” in line 10 of claim 9.)
Claim 15 recites the limitation "the entity" in line 2 and twice in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (There is a lack of clarity with the “one or more entities” in line 10 of claim 9.)
Claim 23 recites the limitation "an entity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (There is a lack of clarity with the “one or more entities” in line 11 of claim 17.)
Claim 23 recites the limitation "the entity" in line 2 and twice in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (There is a lack of clarity with the “one or more entities” in line 11 of claim 17.)
Claims 6, 14 and 22 lack clarity for determining the “one or entities marked to be removed” … “based at least on part one being enabled for high availability (HA)”. The limitation should likely be “based in part” so there is a misspelling.  The later clause is no specific enough to determine the scope of what elements qualify as “one”. Therefore, the claim is indefinite 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-14, 16-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US 20190179673 A1 (hereafter referred to as Gray) in view of Restall et al., US 20100333094 A1 (hereafter referred to as Restall).
A.	Regarding claim 9, Gray teaches a system (p. 2, “A cluster is a set of loosely or tightly connected computing units that work together so that, in many respects, they can be viewed as a single system.” “The computing units that are part of a cluster may also be referred to as “nodes.”), comprising:  a processor; a memory for holding programmable code (p. 22, “Electronic device 500 includes hardware 520 comprising a set of one or more processor(s) 522, a set of one or more network interfaces 524 (wireless and/or wired), and non-transitory machine-readable storage media 526 having stored therein software 528 (which includes instructions executable by the set of one or more processor(s) 522).”); and 

providing workload data to a database instance in the database cluster (p. 13, “The nodes 200 within the cluster 210 may work together on a common overarching computing task, which may be divided into one or more work items.” The resource utilization is based on a global task. “As used herein, “resource utilization” generally refers to the amount of resources that are being utilized compared to some baseline amount (e.g., the baseline amount could be the total amount of resources available or the total amount of resources that have been allocated for a particular node 200 or task).”), 
the database instance having load balancing orchestration logic locally located at the database instance (p. 13, “As used herein, a “node” refers to a physical or virtual computing unit (e.g., server, virtual machine (VM), a cloud computing resource, etc.) that is capable of processing work items.” “… a “work item” refers to a discrete computing task… “ See also p. 26, “The system 540 is a multi-tenant cloud computing architecture supporting multiple services, such as … database as a service (e.g., Database.com™ by salesforce.com, Inc.), Data as a Service (DAAS) (e.g., Data.com by salesforce.com, Inc.) …”); 

identifying, using the load balancing orchestration logic located at the database instance, one or more entities to remove from the database instance to correct the load imbalance (p. 16, “In such an implementation, the retroactive refusal may involve marking a work item (previously assigned to the node 200) as being unassigned to allow the work item to be picked up by another node 200 within the cluster 210.”).
	Gray does not specifically teach providing global workload data to a database instance in the database cluster. However, in the same field of endeavor, Restall teaches providing global workload data to a database instance in the database cluster (p. 12, “To this end, job synchronizers 8A-C communicate with each other over computer network 11 to synchronize tables 6A-6C. "Synchronize" herein refers to updating each table with data from the other tables. For example, synchronizer 8A can broadcast status of the jobs running on node 1A only in table 6A to nodes 1B and 1C.”). It would have been obvious to one of ordinary skill in the art 
B.	Claim 1 recites a method (p. 12, “The following description describes methods and apparatus for load balancing using retroactive refusal.”) comprising steps similar to the operations of the system of claim 9. Claim 1 is rejected on the same rationale as claim 9.
C.	Claim 17 is a computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor (p. 21, “An electronic device (also referred to as a computing device, computer, etc.) includes hardware and software, such as a set of one or more processors coupled to one or more machine-readable storage media (e.g., magnetic disks, optical disks, read only memory (ROM), Flash memory, phase change memory, solid state drives (SSDs)) to store code (which is composed of software instructions and which is sometimes referred to as computer program code or a computer program) for execution on the set of processors and/or to store data.”), causes operations similar to the system of claim 9. Therefore, claim 17 is rejected on the same rationale as claim 9.
D.	Regarding dependent claims 2 and 10 and 18, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein a single master is not used to provide load balancing instructions to identify the one or more entities to remove from the database instance to correct the load imbalance (Gray, p. 16, “For example, each node 200 within the cluster 210 may be responsible for picking up its own work items to process (e.g., from a queue of unassigned work items). In such an implementation, the retroactive refusal may involve marking a work item (previously assigned to the node 200) as being unassigned to allow the work item to be picked up by another node 200 within the cluster 210.”).
E.	Regarding dependent claims 3 and 11 and 19, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein a skew determination is made to determine whether the load imbalance exists (Gray, p. 15, “In an implementation, the retroactive refusal component 250 of a node 200 monitors the resource utilization of that node 200 and determines when the resource utilization of that node 200 exceeds a predetermined threshold.”), the skew determination based at least in part upon at least one of CPU load, service response times, or throughput that exceeds a global average (Gray, p. 15, “The predetermined threshold can be a static threshold (e.g., set by the administrator of the cluster 210) or a dynamic threshold (that changes over time). The resource utilization can include CPU utilization, I/O utilization, network bandwidth utilization, or any combination thereof.”).
F.	Regarding dependent claims 4 and 12 and 20, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein metric collection and aggregation is performed to compute a relative ranking based on load for the instances within the database cluster (Gary, p. 16, “… when a work item is to be retroactively refused, the priority of the work item is set to be higher than the current priority of the work item so that the work item can be assigned and/or processed more quickly after it has been retroactively refused (e.g., compared to new incoming work items that have not been retroactively refused).”).
E.	Regarding dependent claims 5 and 13 and 21, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein at least one of the one or more entities to be removed from the database instance corresponds to a database session to be released (Gray, p. 27, “In certain implementations, the system 540 includes a set of one or more servers that are running on server electronic devices and that are configured to handle requests for any authorized user associated with any tenant (there is no server affinity for a user and/or tenant to a specific server).” See also p. 28, “In some implementations, the service(s) 542 are implemented using virtual applications dynamically created at run time responsive to queries from the user electronic devices 580A-S and in accordance with metadata …”).
F.	Regarding dependent claims 6 and 14 and 22, Gray-Restall teaches the system of claims 1 and 9 and 17, wherein the one or more entities marked to be removed from the database instance are identified based at least on part one being enabled for high availability (HA) (Gray, p. 17, “Also, load balancing using retroactive refusal prevents one resource intensive work item from adversely affecting many other less resource intensive work items (e.g., since the less resource intensive work items that are being processed by the same node 200 as the resource intensive work item can be retroactively refused and reassigned to another node 200). This improves performance, reduces cost, improves fairness, and improves reliability.”).
G.	Regarding dependent claims 8 and 16 and 24, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein an entity marked to be removed from the database instance is killed or uses a planned failed over procedure to move to another database instance (Gray, p. 16, “In such an implementation, the retroactive refusal may involve marking a work item (previously assigned to the node 200) as being unassigned to allow the work item to be picked up by another node 200 within the cluster 210.” See also p. 15, “In an implementation, when a work item is to be retroactively refused, the priority of the work item is set to be higher than the current priority of the work item so that the work item can be assigned and/or processed more quickly after it has been retroactively refused (e.g., compared to new incoming work items that have not been retroactively refused).”).

Claim 7 and 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and Restall as applied to claims 1 and 9 and 17 above, and further in view of Kasten et al., US 20070136311 A1 (hereafter referred to as Kasten).
A.	Regarding dependent claims 7 and 15 and 23, Gray-Restall teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, as cited above. Gray and Restall does not specifically teach wherein an entity removed from the database instance undergoes a draining procedure, where the entity provides a service unavailable response to any work requests until the entity has no further work to perform, at which point the entity can be released. However, in the same field of endeavor, Kasten teaches wherein an entity removed from the database instance undergoes a draining procedure, where the entity provides a service unavailable response to any work requests until the entity has no further work to perform, at which point the entity can be released (p. 38, “First the DBIT server system 100 may clean up the socket resources associated with the DBIT connection on the client (e.g., application servers 102) that had the error and attempt to reconnect. The reconnect attempt establishes a new connection to another available DBIT server 108 (e.g., DBIT server 108) in a DBIT server pool. … The number of cleanup/retries upon failure may be configurable.” The description of cleanup is similar to other connection error. …). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gray-Restall to substitute cleanup of connections from Kasten for the release access to resources from Gray-Restall to improve performance by not wasting resources that are allocated to removed tasks and not overwhelm the database’s session/connection capacity and cause slower processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bertran et al., US 20190173765 A1, teaches component level metrics such as The db_cpu metrics may include measurements such as db_cpu utilization or overall db_cpu resource consumption, db time (an elapsed processing time accumulated from elapsed times of non-idle sessions) …
Gong et al., US 20180239651 A1, teaches decentralized load balancing in a host cluster including database instances utilized to coordinate performance of processing tasks in a workload, such as via service agents and/or host instances included in the host cluster, for instance.
Lee, US 20180157729 A1, teaches a specific module is executed through role dividing and interaction among the database server instances to limit resource to be used by a database server instance, distribute a partition, store and manage a partition, perform integrated query process, and perform stepwise local load balance adjustment.
Forestiero et al., US 20160019084 A1, the DCM of each data center collects the overall utilization of the data center resources, separately computed for each resource type (CPU, RAM, disk, memory, bandwidth, etc.) and reports the information to other data centers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452